      Case 1:20-cv-03871-GHW-SDA Document 21 Filed 10/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                        10/27/2020
 Samantha Siva Kumaran,

                                Plaintiff,
                                                           1:20-cv-03871 (GHW) (SDA)
                    -against-
                                                           ORDER
 Vision Financial Markets, LLC,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       It is hereby Ordered that Defendants other than Julie Villa shall move, answer or

otherwise respond to the Amended Complaint (ECF No. 20) no later than December 1, 2020. The

Court shall email a copy of this Order to counsel for Defendants (other than Villa) who executed

the waiver of service. (See ECF No. 9.)

SO ORDERED.

DATED:         New York, New York
               October 27, 2020

                                               ______________________________
                                               STEWART D. AARON
                                               United States Magistrate Judge
